UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period ended: to Commission File Number: 000-31929 SONOMA VALLEY BANCORP (Exact name of registrant as specified in its charter) CALIFORNIA 68-0454068 (State of Incorporation) (I.R.S. Employer Identification No.) 202 West Napa Street Sonoma, California (Address of principal executive offices) (Zip Code) (707) 935-3200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨Nox The number of shares outstanding of the registrant's Common Stock, no par value, as of August 1, 2010 was 2,324,403. INDEX Part IFinancial Information Page Number Item 1. Financial Statements (Unaudited): Consolidated Balance Sheets at June 30, 2010, December 31, 2009 and June 30, 2009 3 Consolidated Statements of Operations for thethree and six months ended June 30, 2010 and 2009 4 Consolidated Statements of Changes in Shareholders’ Equity for thesix months ended June 30, 2010, and the years ended December 31, 2009 and 2008 5 Consolidated Statements of Cash Flows for thesix months ended June 30, 2010 and 2009 7 Notes to Consolidated Financial Statements 8 Average Balances/Yields and Rates Paid for thesix months ended June 30, 2010 and 2009 15 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Average Balances/Yields and Rates Paid for thethree months ended June 30, 2010 and 2009 34 Item 3. Quantitative and Qualitative Disclosure About Market Risk 38 Item 4. Controls and Procedures 38 Part IIOther Information Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. (Removed and Reserved) 41 Item 5. Other Information 41 Item 6. Exhibits 42 Signatures 43 Certifications 44 2 Part I Item 1.The information furnished in these interim statements reflects all adjustments and accruals which are, in the opinion of management, necessary for a fair statement of the results for such periods.The results of operations in the interim statements are not necessarily indicative of the results that may be expected for the full year. FINANCIAL STATEMENTS SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, June 30, ASSETS Cash and due from banks $ $ $ Interest-bearing due from banks Total cash and cash equivalents Investment securities available-for-sale at fair value Investment securities held-to-maturity (fair value of $5,198,108, $13,285,165 and $13,863,926 respectively) Loans and lease financing receivables, net Premises and equipment, net Accrued interest receivable Other real estate owned Cash surrender value of life insurance Other assets Total assets $ $ $ LIABILITIES Noninterest-bearing demand deposits $ $ $ Interest-bearing transaction deposits Savings and money market deposits Time deposits, $100,000 and over Other time deposits Total deposits Other borrowings Accrued interest payable and other liabilities Total liabilities SHAREHOLDERS' EQUITY Preferred stock, no par value; $1,000 per share liquidation preference; 2,000,000 shares authorized; 8,653 Series A and 433 Series B shares at June 30, 2010 , December 31, 2009 and June 30, 2009 issued and outstanding Common stock, no par value; 20,000,000 shares authorized; 2,324,403 shares at June 30, 2010, 2,326,803 shares at December 31, 2009 and June 30, 2009 issued and outstanding Additional paid-in-capital Retained earnings(accumulated deficit) ) ) Accumulated other comprehensive (loss) income ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ $ The accompanying notes are an integral part of these financial statements. 3 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months For the Six Months Ended June 30, Ended June 30, INTEREST INCOME Loans and leases $ Taxable securities Tax-exempt securities Federal funds sold and other Dividends 4 45 37 97 Total interest income INTEREST EXPENSE Interest-bearing transaction deposits Savings and money market deposits Time deposits, $100,000 and over Other time deposits Other borrowings Total interest expense NET INTEREST INCOME Provision for loan and lease losses NET INTEREST INCOME AFTER PROVISION FOR LOAN AND LEASE LOSSES ) NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Premises and equipment Other Director and Employee retirement plan termination ) 0 ) 0 Total non-interest expense ) Income before provision for income taxes ) ) ) Provision for income taxes 0 ) 0 ) ) NET INCOME(LOSS) $ $ ) $ ) $ ) Preferred stock dividends and amortization of preferred stock discount ) NET INCOME(LOSS) AVAILABLE TO COMMON SHAREHOLDERS ) ) ) EARNINGS(LOSS) PER SHARE AVAILABLE TO COMMON SHAREHOLDERS Basic $ $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) Dividends declared per common share $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these financial statements. 4 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Unaudited) Comprehensive Preferred Common Stock Additional Paid-in Retained Earnings (Accumulated Accumulated Other Comprehensive Income(Loss) Stock Shares Amount Capital Deficit) Income(Loss) Total BALANCE AT JANUARY 1, 2008 $ ) $ Redemption and retirementof stock ) Stock options exercised and related tax benefits Cash dividend of $.60 per share ) ) Stock options vested Restricted stock vested and related tax benefits Net income for the year $ Other comprehensive income, net of tax: Unrealized holding gains on securities available- for-sale arising during the year, net of taxes of $35,994 Other comprehensive income, net of taxes Total comprehensive income $ BALANCE ATDECEMBER 31, 2008 Issuance of preferred stock 8,653,000 Dividends on preferred stock Amortization/Accretion of preferred stock, net 65,330 0 Stock options exercised and related tax benefits Cash dividend of $.30 per share ) ) Stock options vested Restricted stock vested and related tax benefit ) Netloss for the year $ Other comprehensiveloss, net of tax: Unrealized holdinglosses on securities available- for-sale arising during the year, net of taxes of $87,056 Other comprehensive1oss, net of taxes Total comprehensive income $ 5 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Unaudited) Comprehensive Preferred Common Stock Additional Paid-in Retained Earnings (Accumulated Accumulated Other Comprehensive Income(Loss) Stock Shares Amount Capital Deficit) Income(Loss) Total BALANCE AT DECEMBER 31, 2009 $ ) $ $ Dividends on preferred stock ) ) Amortization/ Accretion of preferred stock,net ) 0 Stock options vested Restricted stock vested Restricted stock forfeited Net loss for the year $ ) ) ) Other comprehensive loss, net of tax: Unrealized holdinggain on securities available- for-sale arising during the year, net of taxes of $183,819 Other comprehensive loss, net of taxes Total comprehensive loss $ ) BALANCE ATJUNE 30, 2010 $ ) $ $ The accompanying notes are an integral part of these financial statements. 6 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the six months ended June 30, 2010 and 2009 OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan and lease losses Depreciation Amortization and other Stock-based compensation expense Provision for foreclosed real estate Net change in interest receivable Net change in cash surrender value of life insurance ) ) Net change in other assets ) Net change in interest payable and other liabilities ) NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES Purchases of securities available-for-sale ) ) Proceeds from maturing securities held-to-maturity Proceeds from sale of securities held-to-maturity 0 Proceeds from maturing securities available-for-sale Proceeds from sale of OREO 0 Net change in loans and leases ) Purchases of premises and equipment ) ) NET CASH PROVIDED(USED) FOR INVESTING ACTIVITIES ) FINANCING ACTIVITIES Net change in demand, interest-bearing transaction and savings deposits ) Net change in time deposits ) Proceeds from issuance of Preferred stock 0 Cash dividend paid 0 ) Proceeds from FHLB borrowings Repayments of FHLB borrowings 0 0 Stock options exercised 0 NET CASH (USED)PROVIDED BY FINANCING ACTIVITIES ) NET CHANGE IN CASH AND CASH EQUIVALENTS Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest expense $ $ Income taxes $ 0 $ SUPPLEMENTAL DISCLOSURES OF NONCASH ACTIVITIES: Loans transferred to other real estate owned $ 0 Net change in unrealized gains and losses on securities $ $ ) Net change in deferred income taxes on unrealized gains on securities $ ) $ Accrued preferred stock dividends $ ) $ ) Amortization/Accretion of preferred stock discount/premium, net $ ) $ ) The accompanying notes are an integral part of these financial statements. 7 SONOMA VALLEY BANCORP AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) Note 1 - Basis of Presentation In the opinion of Management, the unaudited interim consolidated financial statements contain all adjustments of a normal recurring nature, which are necessary to present fairly the financial condition of Sonoma Valley Bancorp and Subsidiary (the "Company") at June 30, 2010 and results of operations and cash flows for the six months then ended. Certain information and footnote disclosures presented in our annual financial statements are not included in these interim financial statements.Accordingly, the accompanying unaudited interim consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in our 2009 Annual Report on Form 10-K.The results of operations and cash flows for the six months ended June 30, 2010 are not necessarily indicative of the results to be expected for the year ending December 31, 2010. The interim condensed financial statements have been prepared on a going concern basis of accounting, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The ability of the Company to continue as a going concern is dependent upon, among other things, the FDIC’s acceptance of the Bank’s revised capital restoration plan filed on April 26, 2010 and the Company’s ability to implement such capital restoration plan. The Company continues to act upon strategic alternatives to raise capital and restructure its balance sheet to satisfy FDIC requirements. However, there are no assurances that we will be able to complete any such measures within the time required by the FDIC, and accordingly, there is substantial doubt about the Company’s ability to continue as a going concern. The condensed financial statements do not include any adjustments relating to the recoverability of recorded asset amounts or the amount of liabilities that might be necessary should the Company be unable to continue as a going concern. Note 2 - Consolidation The consolidated financial statements include the accounts of Sonoma Valley Bancorp and its wholly owned subsidiary, Sonoma Valley Bank.All material intercompany accounts and transactions have been eliminated in consolidation. Note 3:Commitments We had no outstanding performance letters of credit at June 30, 2010 and June 30, 2009. 8 Note 4 – Investment Securities The amortized cost and approximate fair value of investment securities are summarized as follows: Amortized Cost Unrealized Gain Unrealized Losses Fair Value June 30, 2010: Securities Available-For-Sale U.S. Treasury securities $ $ $ U.S. Government agency securities Equity securities $ ) $ $ $ ) $ Securities Held-to-Maturity Municipal securities $ $ $ ) $ Contractual maturities of investment securities at June 30, 2010 were as follows: Securities Available-For-Sale Securities Held-To-Maturity Amortized Cost Fair Value Amortized Cost Fair Value Due in one year or less $ Due after one year through five years Due after five years through ten years 0 0 Equity securities 0 0 $ The Company did not sell any securities available-for-sale during the first quarter. As of June 30, 2010, investment securities with a carrying value of $576,763 were pledged as collateral for public deposits, in accordance with federal and state requirements.Investment securities with a carrying amount and fair value of $15,881,251 at June 30, 2010, were pledged to meet the requirements of the Federal Reserve Bank, Federal Home Loan Bank and the U.S. Department of Justice. 9 Note 4 – Investment Securities (continued) The following table shows gross unrealized losses and fair value aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at June 30, 2010. Less Than 12 Months 12 Months or Greater Fair Unrealized Fair Unrealized Description of Securities Value Losses Value Losses Municipal securities $
